                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF IOWA
                                       WESTERN DIVISION

                                                      )
 NuStar Farms, LLC, Anthony Nunes, Jr.,               )   Case No. 5:20-cv-04003-CJW-MAR
 and Anthony Nunes, III,                              )
                                                      )   [Proposed] Amended Scheduling Order
               Plaintiffs,                            )   and Discovery Plan
 v.                                                   )
                                                      )
 Ryan Lizza and Hearst Magazine Media,                )
 Inc.,                                                )
                                                      )
               Defendants.                            )
                                                      )

        Pursuant to Magistrate Judge Roberts’s November 24, 2020 Order (ECF No. 55),

Defendants Ryan Lizza and Hearst Magazine Media, Inc. (“Defendants”), have conferred with

counsel for NuStar Farms, LLC, Anthony Nunes, Jr., and Anthony Nunes, III (“Plaintiffs”) and,

by and through their undersigned counsel, file this Proposed Amended Scheduling Order and

Discovery Plan.

        This filing sets forth Defendants’ understanding of the parties’ positions on the proposed

case schedule. Except where indicated, the parties have agreed on the dates set forth below.

Defendants do not file this notice “jointly” because, as of the time of this filing, Plaintiffs’ counsel

has not stated that Plaintiffs join in this filing.

I.      INTRODUCTION:            This Order supersedes the Scheduling Order and Discovery Plan

entered by the Court on April 22, 2020 (ECF No. 24), and sets forth the deadlines now applicable

to this case. The Court expects the parties to adhere strictly to all deadlines specified in this Order.

A party who elects to represent himself/herself is held to the same deadlines as an attorney.

II.     DEADLINES:

        A.      Initial disclosures: Closed (The parties served initial disclosures in April 2020);


                                     1
       Case 5:20-cv-04003-CJW-MAR Document 59 Filed 12/01/20 Page 1 of 5
       B.      Motions to add parties: Closed (The parties stipulate that no additional parties are
               necessary);
       C.      Motions to amend pleadings: N/A. (The parties anticipate no need to further
               amend pleadings. Plaintiffs reserve the right to seek leave pursuant to Rule
               15(b)(1-2) and Rule 15(d) to amend their second amended complaint to conform
               to the evidence produced by Defendants in discovery and the evidence adduced at
               trial)
       D.      Expert witness disclosures:
               1.     Plaintiffs’ expert(s): December 28, 2021
               2.     Defendants’ expert(s):             February 25, 2021
               3.     Plaintiffs’ rebuttal expert(s): March 25, 2021
       E.      Completion of discovery:        PLAINTIFFS’ PROPOSAL: May 25, 2021
                                               DEFENDANTS’ PROPOSAL: August 2, 2021
       F.      Dispositive motions: PLAINTIFFS’ PROPOSAL: June 25, 2021
                                    DEFENDANTS’ PROPOSE: September 3, 2021
       G.      Trial ready date:      PLAINTIFFS’ PROPOSAL: November 25, 2021
                                      DEFENDANTS’ PROPOSAL: February 7, 2022
       H.      Jury Trial Demanded
       I.      Estimated length of trial:      5 days.
III.   CONSENT:

       The parties unanimously consent to trial, disposition, and judgment by a U.S. Magistrate

Judge, with appeal to the Eighth Circuit Court of Appeals pursuant to 28 U.S.C. § 636(c)(3).

        Yes    X       No

IV.    REQUESTS FOR HEARINGS:

       The Court encourages participation in the conduct of hearings on motions by lawyers who

drafted or contributed to the motion or resistance and/or preparation for the hearing.            A

representation that the argument on motions will be handled, in whole or in part, by the lawyer(s)

who drafted or contributed to the motion or resistance may weigh in favor of granting a hearing.




                                     2
       Case 5:20-cv-04003-CJW-MAR Document 59 Filed 12/01/20 Page 2 of 5
       IT IS SO ORDERED this         day of December, 2020.




                                            Mark A. Roberts, United States Magistrate Judge
                                            Northern District of Iowa



[signature of submitting counsel on the next page]




                                    3
      Case 5:20-cv-04003-CJW-MAR Document 59 Filed 12/01/20 Page 3 of 5
                                Respectfully Submitted,

                                 Ryan Lizza and Hearst Magazine Media,
                                 Inc., Defendants

                                 By: /s/ Nathaniel S. Boyer
                                 Jonathan R. Donnellan, Lead Counsel*
                                  jdonnellan@hearst.com
                                 Ravi V. Sitwala*
                                  rsitwala@hearst.com
                                 Nathaniel S. Boyer*
                                  nathaniel.boyer@hearst.com
                                 Sarah S. Park*
                                  sarah.park@hearst.com
                                 Nina Shah*
                                  nina.shah@hearst.com
                                 The Hearst Corporation
                                 Office of General Counsel
                                 300 West 57th Street
                                 New York, New York 10019
                                 Telephone: (212) 841-7000
                                 Facsimile: (212) 554-7000
                                 *Admitted Pro Hac Vice

                                 By: /s/ Michael A. Giudicessi
                                 Michael A. Giudicessi
                                  michael.giudicessi@faegredrinker.com
                                 Nicholas A. Klinefeldt
                                  nick.klinefeldt@faegredrinker.com
                                 Susan P. Elgin
                                  susan.elgin@faegredrinker.com
                                 Faegre Drinker Biddle & Reath LLP
                                 801 Grand Avenue, 33rd Floor
                                 Des Moines, Iowa 50309-8003
                                 Telephone: (515) 248-9000
                                 Facsimile: (515) 248-9010

                                 Counsel for Defendants




                              4
Case 5:20-cv-04003-CJW-MAR Document 59 Filed 12/01/20 Page 4 of 5
                                  Certificate of Service

        The undersigned certifies that a true copy of Proposed Amended Scheduling Order and
Discovery Plan was served upon the following parties through the Court’s CM/ECF electronic
filing system on December 1, 2020.

                                                  /s/ Nathaniel S. Boyer

Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                    5
      Case 5:20-cv-04003-CJW-MAR Document 59 Filed 12/01/20 Page 5 of 5
